In an action to recover damages for personal injuries and wrongful death, the defendants separately appeal from so much of an order of the Supreme Court, Nassau County (Becker, J.), dated January 30, 1990, as, upon reargument, denied their respective motions for a protective order vacating items Nos. 2 and 3 of the plaintiff’s notice for discovery and inspection dated August 29, 1989.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable by the appellants appearing separately and filing separate briefs, for reasons stated by Justice Becker at the Supreme Court (see also, Byork v Carmer, 109 AD2d 1087). Thompson, J. P., Brown, Kunzeman and Harwood, JJ., concur.